THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT
By: Beth E. Hanan
    United States Bankruptcy Judge


DATED: March 7, 2019

                                                    Beth E. Hanan
                                                    United States Bankruptcy Judge
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN
In re                                                               Chapter 13
James E. Miller, Jr.,                                               Case No. 13−23446−beh
                        Debtor.

      ORDER APPROVING TRUSTEE'S FINAL ACCOUNT, DISCHARGING THE
              TRUSTEE, AND CLOSING THE CHAPTER 13 CASE

    The chapter 13 trustee filed a final report and account and certified that the estate has been
fully administered. The trustee received funds in the amount of $100944.00 and disbursed those
funds in accordance with the final account. The court received no objection within the time period
prescribed by Fed. R. Bankr. P. 5009.
   IT IS THEREFORE ORDERED: The trustee's final account is approved, the trustee's bond is
released, the trustee is discharged, and the chapter 13 case is closed.


                                               ####




                  Case 13-23446-beh     Doc 209    Filed 03/07/19     Page 1 of 1
